Citation Nr: 0836214	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a seizure disorder 
to include as due to exposure to herbicides. 

2. Entitlement to service connection for a pituitary mass to 
include as due to exposure to herbicides.  

3. Entitlement to service connection for muscle spasms to 
include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1961 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1. A seizure disorder was not affirmatively shown to have had 
onset during service; a seizure disorder, first diagnosed 
after service beyond the one-year presumptive period for a 
seizure disorder as a chronic disease, is unrelated to an 
injury, disease, or event of service origin to include 
exposure to herbicides. 

2. A pituitary mass was not affirmatively shown to have had 
onset during service; a pituitary mass, first diagnosed after 
service beyond the one-year presumptive period for a brain 
tumor as a chronic disease, is unrelated to an injury, 
disease or event of service origin to include exposure to 
herbicides. 

3. Muscle spasms were not affirmatively shown to have had 
onset during service; and muscle spasms, first shown after 
service, are unrelated to an injury, disease or event of 
service origin to include exposure to herbicides. 


CONCLUSIONS OF LAW

1. A seizure disorder was not incurred in or aggravated by 
service; service connection for a seizure disorder may not be 
presumed based on the one-year presumption for a chronic 
disease and service connection may not be presumed based on 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2007).  

2. A pituitary mass was not incurred in or aggravated by 
service; service connection for a pituitary mass may not be 
presumed based on the one-year presumption for a chronic 
disease and service connection may not be presumed based on 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131,1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2007).  

3. Muscle spasms to include as due to exposure to herbicides 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate a claim 
of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit records not in the custody of a Federal agency, 
such as private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication. 

As the claims of service connection are denied, no disability 
rating can be assigned as a matter of law, so there can be no 
possibility of any prejudice to the veteran with respect to 
the limited timing defect in the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  

The RO has obtained the veteran's service treatment records 
and VA records.  Private medical records have also been 
obtained.  In this regard, the Baylor Medical Center of 
Garland, Texas, reported that there were no records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  Here, VA examinations are not 
required in the absence of evidence of an association of any 
of the claimed disabilities with an established event or 
injury in service, including exposure to herbicides.

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for a seizure disorder or for a 
brain tumor,  if the disease becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran, who served in the Republic of Vietnam during the 
Vietnam era, beginning in January 1962 and ending in May 
1975, shall be presumed to have been exposed during such 
service to herbicide agents, including a herbicide commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military service, there is a presumption of service 
connection for certain diseases but not for a seizure 
disorder or a pituitary mass or muscle spasms.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).  

II. Background

The veteran served in Vietnam from March to June 1967.  

The service treatment records disclose that during the first 
week of basic training the veteran complained of abdominal 
cramping and the impression was muscle spasm.  He also 
complained of low blood pressure and the impression was 
syncope of unknown etiology.  During the next week of basic 
training, he complained of dizziness after strenuous movement 
and "black out" spells.  No physical abnormality was found.  
In April 1961, the veteran complained that three months 
earlier that he had fallen down stairs and passed out.  On 
follow-up in May 1961, the neurological evaluation was 
negative.  The remainder of the service medical records, 
including the report of separation examination, contain no 
complaint or finding of a seizure disorder, a pituitary mass, 
or muscle spasms.  

After service, private medical records show that in October 
1990 the veteran was admitted after an episode of a brief 
loss of consciousness while sitting in a chair.  History 
included several similar episodes in the week prior to 
admission.  The diagnosis was seizure disorder.  VA records, 
dated in December 2003, disclose a history of seizures, 
dating to the 1970s.  

VA records, dated in December 2003 and February 2004, 
document a pituitary tumor by MRI in August 2003. 

In a statement in June 2004, the veteran stated that he 
started to have seizures around 1975, which included tremors 
of the arms and legs and that he still had tremors and muscle 
spasms.  

III. Analysis

On the basis of the service treatment records a seizure 
disorder, a pituitary mass, or muscle spasms of the 
extremities were not affirmatively shown to have been present 
during service, and service connection under 38 C.F.R. 
§ 3.303(a) is not established.  

The service treatment records do show that in the first weeks 
of service the veteran complained of abdominal cramping, 
which was attributed to muscle spasm.  He also complained of 
low blood pressure, dizziness after strenuous movement and 
"black out" spells, but no physical abnormality was found 
and a neurological evaluation was negative.  The remainder of 
the service medical records, including the report of 
separation examination, contain no complaint or finding of a 
seizure disorder, a pituitary mass, or muscle spasms. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
seizure disorder or muscle spasms of the extremities and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claims under 38 C.F.R. § 3.303(b). 

After service, a seizure disorder was first documented in 
1990, 21 years after service with a history, dating to the 
1970s.  The documentation of a seizure disorder in 1990 is 
well beyond the one-year presumptive period following 
separation from service in 1969 for a seizure disorder as a 
chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 
38 C.F.R. §§ 3.307 and 3.309.  In a statement in 2004, the 
veteran associated tremors and muscles spasms of the arms and 
legs with the onset of seizures in about 1975.

After service, a pituitary mass was first documented in 2003 
by MRI, 34 years after service.  The documentation of a 
pituitary mass in 2003 is well beyond the one-year 
presumptive period following separation from service in 1969 
for a brain tumor as a chronic disease under 38 U.S.C.A. 
§§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309.  And as 
there is no competent evidence either contemporaneous with or 
after service that a pituitary mass was noted during service, 
the principles of service connection pertaining to chroncity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).


As for continuity, pertaining to a seizure disorder and to 
the extent that muscle spasms may be a manifestation of a 
seizure disorder, the absence of medical evidence of 
continuity of symptoms from 1961 to 1990 interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And because it 
does not necessarily follow that there is a relationship 
between the present seizure disorder or muscle spasm and an 
injury, disease, or event of service origin, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one as to which a lay observation is 
competent.  And a seizure disorder and muscle spasm, as well 
as a pituitary tumor, are not conditions under case law that 
have been found to be capable of lay observation, and the 
determination as to the presence of any such disability 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

The absence of medical evidence of continuity of 
symptomatology combined with the absence of competent medical 
evidence that relates the seizure disorder or muscle spasms 
to service outweighs any argument of continuity, rendering 
the lay evidence less probative than the medical evidence on 
the question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these 
reasons, service connection for a seizure disorder or for 
muscle spasm based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established.  



As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe symptoms of a seizure 
disorder, a pituitary mass, or muscle spasms associate with a 
seizure disorder, where as here, there are questions of 
medical diagnoses, not capable of lay observation, and of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating the claimed disabilities to 
service or to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, there is no competent 
medical evidence in favor of the claims.  And in the absence 
of evidence that the claimed disabilities may be associated 
with an established event, injury, or disease in service, VA 
is not obligated under the duty to assist to obtain a medical 
opinion, addressing causation. 

The remaining question is whether the claimed disabilities 
are associated with exposure to herbicides, including Agent 
Orange.  

As the veteran served in the Republic of South Vietnam during 
the pertinent time period, it is presumed that he was exposed 
to herbicides, including Agent Orange.  However, a seizure 
disorder, a pituitary mass, or muscle spasms associate with a 
seizure disorder are not diseases associated with exposure to 
herbicides, including Agent Orange, for which service 
connection on a presumptive basis may be established.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Furthermore, there is no competent evidence that the claimed 
disabilities are actually caused by exposure to herbicides, 
including Agent Orange.  

And the veteran's statements that since no medical cause has 
been found for his disabilities the disabilities must be due 
to exposure to herbicides is not competent medical evidence 
of causation.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e); Combee at 34 F.3d 1039.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there no such evidence favorable to the 
claims, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a seizure disorder to include as due 
to exposure to herbicides is denied. 

Service connection for a pituitary mass to include as due to 
exposure to herbicides is denied.  

Service connection for muscle spasms to include as due to 
exposure to herbicides is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


